13‐1401‐cv (L) 
        Verizon New York, Inc., et al., v. Jewish People for the Betterment of Westhampton Beach 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                   At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 3rd day of March,, two thousand 
        fourteen. 
                                                    
        PRESENT:  RICHARD C. WESLEY, 
                              CHRISTOPHER F. DRONEY, 
                                           Circuit Judges, 
                              RONNIE ABRAMS, 
                                           Judge.* 
        ____________________________________________  
         
        VERIZON NEW YORK INC., LONG ISLAND LIGHTING COMPANY, AKA 
        LIPA,                       
                                     Plaintiffs ‐ Counter‐Defendants ‐ Appellees,   
         
        EAST END ERUV ASSOCIATION, INC., Marvin TENZER, Morris TUCHMAN, 
        Clinton GREENBAUM, Alan H. SCHECHTER, Carol SCHECHTER,  
                               
                                    Plaintiffs ‐ Appellees,                  13‐1401 (Lead) 
                                                                             13‐1417 (Con) 


         Judge Ronnie Abrams, of the United States District Court for the Southern 
        *

        District of New York, sitting by designation. 
                  
                 v.   
 
JEWISH PEOPLE FOR THE BETTERMENT OF WESTHAMPTON 
BEACH,                         
                        Movant ‐ Appellant,   
 
VILLAGE OF WESTHAMPTON BEACH, Conrad TELLER, individually and in 
his official capacity as Mayor of the Village of Westhampton Beach, Toni‐Jo 
BIRK, Leola FARRELL, Joan S. LEVAN, Hank TUCKER, each individually and in 
their official capacities as Trustees of the Village of Westhampton Beach, 
VILLAGE OF QUOGUE, Peter SARTORIUS, individually and in his official 
capacity as Mayor of the Village of Quogue, Randy CARDO, Jeanette OBSER, 
Kimberley PAYNE, Ted NECARSULMER, each individually and in their official 
capacities as Trustees of the Village of Quogue, TOWN OF SOUTHAMPTON, 
Anna THRONE‐HOLST, individually and in her official capacity as Supervisor 
of the Town of Southampton, Nancy S. GRABOSKI, Christopher R. NUZZI, 
James W. MALONE, Bridget FLEMING, each individually and in their official 
capacities as members of the Town Council of the Town of Southampton, Toni‐Jo 
BIRK, Leola FARRELL, Joan S. LEVAN, Hank TUCKER, each individually and in 
their official capacities as Trustees of the Village of Westhampton Beach, 
VILLAGE OF QUOGUE, Peter SARTORIUS, individually and in his official 
capacity as Mayor of the Village of Quogue, Randy CARDO, Jeanette OBSER, 
Kimberley PAYNE, Ted NECARSULMER, each individually and in their official 
capacities as Trustees of the Village of Quogue, TOWN OF SOUTHAMPTON, 
Anna THRONE‐HOLST, individually and in her official capacity as Supervisor 
of the Town of Southampton, Nancy S. GRABOSKI, Christopher R. NUZZI, 
James W. MALONE, Bridget FLEMING, each individually and in their official 
capacities as members of the Town Council of the Town of Southampton, 
VILLAGE OF QUOGUE, Peter SARTORIUS, individually and in his official 
capacity as Mayor of the Village of Quogue, Randy CARDO, Jeanette OBSER, 
Kimberley PAYNE, Ted NECARSULMER, each individually and in their official 
capacities as Trustees of the Village of Quogue, TOWN OF SOUTHAMPTON, 
Anna THRONE‐HOLST, and in her official capacity as Supervisor of the Town of 
Southampton, Nancy S. GRABOSKI, Christopher R. NUZZI, James W. 




                                      2
MALONE, Bridget FLEMING, each individually and in their official capacities as 
members of the Town Council of the Town of Southampton, 
 
                                          Defendants.** 
                       
____________________________________________  
FOR APPELLANT:                                      JONATHAN SINNREICH (Timothy F. Hill,  
                                                    on the brief) Sinnreich Kosakoff & Messina  
                                                    LLP, Central Islip, NY 
FOR APPELLEES Verizon New    ERICA S. WEISGERBER, Debevoise &  
York Inc., et al.            Plimpton LLP, New York, NY, (Michael E.  
                             Wiles, Debevoise & Plimpton LLP, New 
                             York, NY, Zachary Murdock, Lazer 
                             Aptheker Rosella & Yedid PC, Melville, NY,  
                             on the brief)  
FOR APPELLEES East End            YEHUDAH L. BUCHWEITZ (Robert G.  
Eruv Association, et al.          Sugarman, on the brief), Weil Gotshal &  
                                  Manges LLP, New York, NY 
____________________________________________  
 
      Appeal from the United States District Court for the Eastern District of 
New York (Leonard D. Wexler, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the district court be and hereby 

is AFFIRMED. 

       Movant, Jewish People for the Betterment of Westhampton Beach, (a.k.a. 

Jewish People Opposed to the Eruv, hereinafter “JPOE”) appeals from an order 



  The Clerk of the Court is directed to amend the official caption as set forth 
**

above. 


                                               3
denying its motion to intervene in two separate suits in the United States District 

Court for the Eastern District of New York.  

      The East End Eruv Association (“EEEA”) seeks to build an “eruv,” a 

symbolic Jewish enclosure, in several Long Island communities. To this end, 

EEEA contracted with Verizon New York, Inc., the local phone company, and 

Long Island Power Authority (“LIPA”), the local power company, for the right to 

use their utility poles and public rights of way in the erection of the eruv. Several 

municipalities in which the eruv is to be located then threatened action against 

Verizon and LIPA pursuant to various local ordinances.  

      Subsequently, EEEA sued the municipalities alleging, inter alia, that their 

attempt to block the eruv violated the Free Exercise Clause. Verizon and LIPA 

also sued the municipalities seeking a declaratory judgment resolving their 

conflicting obligations to the municipalities and EEEA. The municipalities 

answered, and have argued that the enforcement of their ordinances does not 

violate EEEA’s Free Exercise rights, but that the eruv’s presence on public rights 

of way would violate the Establishment Clause. JPOE has now moved to 

intervene as a defendant in both actions, seeking to assert the same 

Establishment Clause argument. Following briefing and a short oral hearing, the 




                                          4
district court denied JPOE’s motion from the bench and confirmed its ruling in a 

docket entry. JPOE now appeals this order. 

      The record makes clear several reasons for the district court’s ruling. We 

are free to affirm based on any of these. See Beal v. Stern, 184 F.3d 117, 122 (2d Cir. 

1999). Among these justifications for the denial of JPOE’s motion is that JPOE 

and the municipal defendants make the same arguments and have the same 

objective. “Where there is an identity of interest, as here, [between a current 

party to the litigation and the intervenor] the [intervenor] must rebut the 

presumption of adequate representation by the party already in the action.” 

Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179‐80 (2d Cir. 2001). Since 

JPOE has failed to show why the municipal defendants do not adequately 

represent any interest it may have in the case, we affirm.  

      For the reasons stated above, the order of the district court is AFFIRMED 

with costs to all appellees.  

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          
 




                                             5